Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 1 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 2 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 3 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 4 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 5 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 6 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 7 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 8 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 9 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 10 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 11 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 12 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 13 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 14 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 15 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 16 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 17 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 18 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 19 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 20 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 21 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 22 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 23 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 24 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 25 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 26 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 27 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 28 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 29 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 30 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 31 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 32 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 33 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 34 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 35 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 36 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 37 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 38 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 39 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 40 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 41 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 42 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 43 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 44 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 45 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 46 of 50

      SERGEY KHAZAROV Volume 2                                       July 07, 2021
      LINCO ENTERPRISES vs OLEG FIRER                                          193

 ·1· ·incurring a loss?
 ·2· · · · A.· ·This is business, things happen.
 ·3· · · · Q.· ·Who said that to you?
 ·4· · · · A.· ·Both Gelman and Firer did.
 ·5· · · · Q.· ·In connection with Linco signing this
 ·6· ·document, Linco 17, did you say anything else to
 ·7· ·Oleg Firer or Gary Gelman?
 ·8· · · · A.· ·No.
 ·9· · · · Q.· ·Where were you when you received this
 10· ·document, Linco 17, for signature?
 11· · · · A.· ·In Moscow.
 12· · · · Q.· ·You received it in person or by email, in
 13· ·what form?
 14· · · · A.· ·By email, coming from Oleg Firer.
 15· · · · Q.· ·Was Sergey Khazarov ever a member of Star
 16· ·Capital?
 17· · · · A.· ·No, he wasn't.
 18· · · · Q.· ·Has Star Equities for Gelman suffered any
 19· ·loss based on their contributions to Star Capital?
 20· · · · · · ·MR. AIELLO:· Objection to the form.
 21· · · · · · ·THE WITNESS:· How could somebody incur
 22· · · · losses or suffer losses if they haven't
 23· · · · contributed any money?
 24· ·BY MR. WEBER:
 25· · · · Q.· ·Has Star Equities or Gelman suffered any


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.comYVer1f
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 47 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 48 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 49 of 50
Case 1:20-cv-22234-JEM Document 89-6 Entered on FLSD Docket 08/16/2021 Page 50 of 50
